UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6461



UNITED STATES OF AMERICA,

                                            Respondent - Appellee,

          versus


WENDELL MASSIE WOOD, a/k/a Crab,

                                           Petitioner - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-94-128, CA-99-69-7)


Submitted:   May 25, 1999                   Decided:   May 28, 1999


Before WILKINS, ERVIN, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Keller Leonard, Winston-Salem, North Carolina;      William
Edward Findler, Arlington, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wendell Wood seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A.§ 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Wood, Nos. CR-94-128;

CA-99-69-7 (W.D. Va. Mar. 9, 1999). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2